.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “forming an insulating layer on the substrate” “before the coating the substrate with the surface type heating element layer”.  It is unclear how the substrate can be coated with the surface type heating element layer after an insulating layer is formed on the substrate.  The claims, and specification, do not describe forming any gaps in the insulating layer that would allow the surface type heating element layer to be formed on the substrate.  Figs. 2-3 illustrate that the surface type heating element layer is formed on the insulating layer.  Accordingly, claim 9 is indefinite.
Claims 11-13 and 20 are rejected based on the dependency from claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Jeong (US 20180242402 A1) in view of Buller (DE 102017219960 A1).  Examiner notes that claim 1 includes MWS Wire Industries (MWS Wire Industries, Resistance Wire) as evidence of alloy properties and not as combination for obviousness.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The claims are obvious for the reasons provided hereafter with respect to each of the rejected claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to claim 1, Jeong describes a surface type heating element to generate heat using electricity (Jeong, Abstract), the surface type heating element comprising: wherein an adhesive strength of the surface type heating element is about 5 N or more with respect to a substrate or an insulating layer (Jeong, par. 62 – the heater layer is secured to an insulating layer with an adhesive strength of 30N or more).
Jeong does not describe the surface type heating element comprising a NiCr alloy and wherein an electrical resistivity of the surface type heating element ranges from about 10-4 to about 10-2 Ωcm (see MWS Wire Industries – Nichrome [60% Ni, 15% Cr] has a resistivity of 112.2*10-6 Ωm [1.122*10-2 Ωcm] and Nichrome V [80% Ni, 20% Cr] has a resistivity of 108.1*10-6 Ωm [1.081*10-2 Ωcm]).
Brull describes a heater that is made of an NiCr alloy (Brull, par. 16).  Brull further describes the resistive heater material as having a resistivity of about 4 Ω*mm²/m (i.e., 4*10-4 Ωcm) (Brull, par. 34; see MWS Wire Industries – Nichrome [60% Ni, 15% Cr] has a resistivity of 112.2*10-6 Ωm [1.122*10-2 Ωcm] and Nichrome V [80% Ni, 20% Cr] has a resistivity of 108.1*10-6 Ωm [1.081*10-2 Ωcm]).  Both Jeong and Brull are directed towards resistive heaters.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the heater material of Jeong in view of Brull to use a NiCr alloy.  The motivation to use NiCr include the high resistivity. 
In regards to claim 2, Jeong does not describe claim 2.  However, Brull describes the surface type heating element of claim 1, wherein a Ni content of the NiCr alloy ranges from about 60 to about 95 wt% of the surface type heating element (Brull, par. 20 - the nickel-chromium alloy can have a chromium content of 10-30% and nickel content of 70-90%).  While Brull does not describe the exact range as recited in claim 2, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to use a NiCr alloy the nickel content recited in claim 2.  The motivation to do so is to improve the heating properties by varying the electrical resistivity.
In regards to claim 3, Jeong does not describe wherein a powder of the NiCr alloy has an average particle size of about 10 nm to about 10 µm.  However, Jeong does describe using a paste with a lanthanide oxide powder that is about 0.4 μm (Jeong, par. 88).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Jeong in view of Buller to use a paste that has NiCr particles of about 0.4 μm.  The motivation to do so is to provide particles that can be properly sintered such that there is uniform distribution of the alloy.
In regards to claim 4, Jeong and describe the surface type heating element of claim 1, wherein the substrate is formed of any one of glass, a glass ceramic, Al203, AlN, polyimide, polyether ether ketone (PEEK), and a ceramic (Jeong, par. 14 – glass, glass ceramic, or ceramic substrate; Brull, pars. 34 and 48 – the carrier is a ceramic substrate).
In regards to claim 5, Jeong describes the surface type heating element of claim 1, wherein the insulating layer includes any one of boron nitride, aluminum nitride, and silicon nitride (Jeong, par. 15).
In regards to claim 6, Jeong describes the surface type heating element of claim 5, wherein the insulating layer includes a glass frit as a binder (Jeong, par. 16).
In regards to claim 7, Jeong describes the surface type heating element of claim 6, wherein the glass frit includes at least one of a borosilicate component and a bentonite component (Jeong, par. 17).
Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Buller, and further in view of Hwang (KR 101637122 B1).
In regards to claim 8, Jeong describes a method of manufacturing a surface type heating element to generate heat using electricity (Jeong, par. 23; Fig. 9), the method comprising: providing a substrate (Jeong, Id.); coating the substrate with a surface type heating element layer by applying a surface type heating element paste including a [metallic] component onto the substrate(Jeong, pars. 7 and 23; Fig. 9); drying the applied surface type heating element layer (Jeong, par 24; Fig. 9).
Jeong does not describe the surface type heating element paste including a NiCr alloy component.  However, Buller describes an electric heater that uses a NiCr alloy (Brull, par. 16).  Both Jeong and Brull are directed towards resistive heaters.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the heater material of Jeong in view of Brull to use a NiCr alloy.  The motivation to use NiCr include the high resistivity. 
Jeong also does not explicitly describe photonically sintering the dried surface type heating element layer.  Jeong does describe sintering the heating element to an insulating layer (Jeong, par. 50), but the exact sintering process is not described.  Hwang, cited in par. 6 of the specification as prior art, describes a photonic sintering method that sinters a paste including a metal alloy by irradiating the paste with while light energy (Hwang, par 12).  Both Jeong and Hwang describe sintering pasts materials comprising metal alloys.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the sintering process described in Jeong with the photonically sintering process described in Hwang.  The motivation to do so is to reduce processing time and power consumption.
In regards to claim 9, Jeong describes the method of claim 8, further comprising, before the coating the substrate with the surface type heating element layer, forming an insulating layer on the substrate (Jeong, pars. 23 and 24; Fig. 9).
	Claims 10-13 recite similar subject matter as claims 4-7 respectively and are rejected for similar reasons.
	In regards to claim 14, Jeong describes the method of claim 8, wherein the surface type heating element paste includes: a NiCr alloy powder of the NiCr alloy component at about 30 to about 80 wt% (Jeong, pars. 80-81 and 83 – the predetermined powder is 40-90% by weight of the metal powder); a glass frit at about 3 wt% or less and greater than 0 wt% (Jeong, par. 86 - the % by weight of the glass frit is about 1%); an organic binder at about 10 to about 30 wt% (Jeong, par 105 – for better coupling efficiency, it is preferable to use 3% or more by weight of the polymeric binder for 90% by weight of the inorganic powder based on the total composition); a solvent at about 5 to about 30 wt%; and an additive at about 1 to about 10 wt%, of the surface type heating element paste (Jeong, par. 79 – 2% by weight of the optional component powder.  It is noted that the claims do not describe what the term “additive” in claim 14 is referring to.  Accordingly, the term “additive” is being interpreted based on the broadest reasonable interpretation in light of the specification in accordance with MPEP 2111.  Thus, “additive” is being interpreted based on par. 105 of the specification. 
Jeong does not explicitly describe the by weight of each of the metal powder, glass frit, organic binder, and optional components as a total by weight of the paste (i.e., the aforementioned materials and the solvent combined).  Moreover, Jeong does not explicitly describe the percent by weight of solvent used However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to perform routine experimentations to determine the optimal ranges of each of the materials used by weight.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  Accordingly, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Jeong in view of Buller and Hwang to use a paste comprising 30-80% by weight metal powder, 3% or less glass frit, 10-30% organic binder, 5-30% solvent, and 1-10% of other, optional materials. The motivation to do so is to have optimal packing of the metal powder to reduce the amount of organic material to be removed during sintering and to ensure that there is sufficient electrical conductivity.
	Claim 15 recites similar subject matter as claims 2 and 3 and is rejected for similar reasons.
	In regards to claim 16, Jeong describes the method of claim 14, wherein the organic binder is ethyl cellulose (Jeong, pars. 61, 106 – organic binder can be ethylcellulose).  Jeong does not describe a solvent that is butyl carbitol acetate.  However, claims and specification of the instant application do not provide a reason or motivation for this particular solvent.  Rather, the specification provides a non-limiting example of possible solvents that could be used (Specification, par. 103).  Jeong similarly provides a list of solvents (Jeong, par. 108) and includes similar solvents (e.g., acetone, xylene, methanol, ethanol, etc.).  Accordingly, it would have been mere substitution and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to substitute the solvent of Jeong with butyl carbitol acetate.  The motivation to do so is to make manufacturing easier by using a solvent that is less volatile (i.e., less volatile than acetone).
In regards to claim 17, Jeong and Buller do not describe the method of claim 8, wherein a total light irradiation intensity in the photonic sintering ranges from about 40 to about 70 J/cm2.  However, Hwang describes a photonic sintering process that irradiates with an energy of 50 J/cm2 to 60 J/cm2 (Hwang, par. 17).  Accordingly, it would have been obvious as mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to increase the power to 70 J/cm2. The motivation to do so is to increase the temperature so that the sintering process can be used with different types of materials.
Claim 18-20 recite similar subject matter as claim 1 and is rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 811,859 A describes an electric resistance element formed of a metal alloy consisting nickel and chromium where the proportion of nickel is more than 50%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763